Mr. Justice Tantis delivered the opinion of the court: On July 1, 1933 claimant herein, John Camlin Company, Inc., entered into a lease with the State of Illinois for certain premises to be .used for Armory purposes. Under the terms of the lease the State was to pay to the City of Rockford water rent for all water used on the premises. The complaint recites that the water rent has not been paid for the period from March 8, 1935 to June 17, 1935 and remains due and unpaid in the sum of Forty and 35/100 Dollars ($40.35), for which claimant seeks an award. A report from the Adjutant General’s Office, appearing in the record, states that the claim is a just one; that the terms of the lease are correctly set forth and that said water rental accrued in fact, and that the reason for non-payment heretofore is due to the fact that the Adjutant General’s Department did not receive the bill until after September 30, 1935, at which time the appropriation made by the 58th General Assembly to cover ordinary expenses for the Illinois National Guard had lapsed, leaving no funds on hand from which this claim could then be paid. As in the case of Shell Petroleum Corporation vs. State, 7 C. C. R. 224, ‘ ‘ Where the facts are undisputed that the State has received supplies, legally contracted for by it, and payment has not been made because of the lapse of an appropriation an award will be made.” There is nothing in the record, however, to show that the claimant has advanced the water rent in question to the City of Rockford, and under the terms of the lease and the statements contained in the complaint, the latter is the one to whom such payments are due. An award is therefore made in the sum of Forty and 35/100 Dollars ($40.35) in favor of John H. Camlin Company, Inc. for the use of the City of Rockford, Illinois.